EXHIBIT 10.1
Steve Jacobs
Offer Terms and Conditions

1.   Position: President and CEO Macau, listed company (ListCo)

  a.   Reporting into President and COO LVS or CEO/Chairman LVS     b.   All
staff to be direct reports, including EVP/President, Asia Development

2.   Term: 3 years   3.   Base Salary and Annual Bonus

  a.   1.3 M base (USD)     b.   50% bonus

  i.   25% Achieving annual EBITDAR Performance as submitted and approved by the
BOD for Macau     ii.   25% Individual Objectives to be mutually agreed on an
annual basis

4.   Equity

  a.   500,000 options in LVS to be granted date of hire at FMV. Should there be
an IPO of Macau, LVS options to be converted at IPO into sufficient numbers of
ListCo options such that the aggregate FMV of ListCo at the IPO list price is
equal to the aggregate FMV of the LVS stock being converted. Conversion to be
tax free.     b.   Vesting

  i.   250,000 shares vest Jan 1, 2010     ii.   125,000 shares vest Jan 1, 2011
    iii.   125,000 shares vest Jan 1, 2012

5.   Expat Package

  a.   10,000 one time fee to cover moving expenses from Atlanta to HK     b.  
Housing Allowance: 12,000 per month, company pays deposit (if required)     c.  
Repatriation: Business airfare for employee and dependents, one 20 foot
container, company to pay termination fees (if any)     d.   Employee agrees to
apply for Full Time Resident Status.

6.   Expense reimbursement/ Business Travel

  a.   Full reimbursement of expenses necessary to conduct business in keeping
with company and IRS policy     b.   Business travel: Business class or above
subject to prevailing company policy

7.   Employee Benefit Plan: Participation in any established plan(s) for senior
executives   8.   Vacation and Holidays: 4 weeks per annum, with right to carry
over should business demands prevent use   9.   Change of Control: Provision to
accelerate vest and terminate not for cause should Sheldon or Miri not be in
control of company   10.   Termination:

  a.   For Cause — Standard Language     b.   Not For Cause — 1 Year severance,
accelerated vest. Right to exercise for 1 year post termination.

Agreed, August 3, 2009

 

